PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Apte et al.
Application No. 16/124,108
Filed: 6 Sep 2018
For: NASAL-RELATED CHARACTERIZATION ASSOCIATED WITH THE NOSE MICROBIOME
:
:
:
:	DECISION ON PETITION
:
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed October 15, 2021.

The application became abandoned June 11, 2019 for failure to timely submit a proper reply to the non-final Office action mailed March 8, 2019. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed November 19, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

Petitioner asserts:

There has been some unintentional delay in filing the reply to the Office Action of March 8, 2019, and the initial petition pursuant to 37 CFR 1.137(a) because the entire right, title, and interest in approximately 400 global patents and patent applications including U.S. Application No. 16/124,108 were assigned from UBIOME, INC. to PPOMAGEN, INC. on December 27 2019. Upon the completion of the assignment, however, PPOMAGEN, INC. has diligently managed and prepared the prosecution of the 

The burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F). The statement accompanying the instant petition is insufficient to establish that the entire period of time, from the time that a reply to the Notice was due until the filing of a grantable petition, was unintentional.

Petitioner fails to establish that the delay in filing a proper reply to the non-final Office action mailed March 8, 2019 was unintentional. In this regard, petitioner indicates that the instant application was assigned to the current applicant on December 27, 2019, subsequent to the abandonment of the application. Petitioner, however, fails to establish that the prior applicant’s failure to timely submit a proper reply to the non-final Office action was unintentional.

As previously indicated, the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See, MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any request for further consideration of this matter must establish that the delay in filing the reply to the non-final Office action by the prior applicant was unintentional.

Petitioner has failed to establish that the delay in filing the initial petition on June 28, 2021 under 37 CFR 1.137(a) was unintentional. The application became abandoned June 11, 2019. Petitioner has failed to establish that the prior applicant’s delay in seeking revival of the application was unintentional. The petition does not provide any information concerning the actions and inactions of the prior applicant insofar as the delay at issue. Moreover, the current applicant was assigned the application on December 27, 2019. However, the initial petition was not filed until June 28, 2021. The petition, however, fails to establish that the entire period of delay, from the time that the application was abandoned until the filing of a grantable petition, that can be attributed to the prior applicant and the current applicant has been unintentional. The petition does not indicate when the prior applicant became aware that the application was abandoned and what actions, if any, the prior application took to seek revival of the application. The petition does not indicate the circumstances by which the current applicant became aware that the application was abandoned and when action commenced to seek revival of the application. Petitioner has provided no explanation for the delay in seeking abandonment by the current 

The burden of establishing that the entire period of delay in filing a grantable petition remains that of applicant.

Any request for reconsideration of this decision must establish that the entire period of delay, from the time that the application became abandoned until the filing of a grantable petition, has been unintentional.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions